     Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA

TL GOODSON LLC,

                         Plaintiff,
                                           Civil Case No.
      v.

SOUTHERN-OWNERS
INSURANCE COMPANY; and
AUTO-OWNERS INSURANCE
COMPANY,

                         Defendants.



      COMES NOW Plaintiff TL GOODSON LLC, and brings this Complaint

seeking declaratory judgment against Defendants SOUTHERN-OWNERS

INSURANCE COMPANY and AUTO-OWNERS INSURANCE COMPANY, and

alleges as follows:

                                      PARTIES

      1.     At all relevant times, Plaintiff TL Goodson LLC (“TL Goodson”) is a

Limited Liability Company authorized to do business in the State of Florida, and

located at 1 New Market Street, Cantonment, FL 32533.

      2.     Defendant Southern-Owners Insurance Company (“Southern-

Owners”) is a Michigan Corporation authorized to do business in the State of
     Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 2 of 18




Florida, with headquarters located at 6101 Anacapri Boulevard, Lansing, MI

48917.

      3.     Defendant Auto-Owners Insurance Company (“Auto-Owners”) is a

Michigan Corporation authorized to do business in the State of Florida, with

headquarters located at 6101 Anacapri Boulevard, Lansing, MI 48917

      4.     At all relevant times, Southern-Owners and Auto-Owners

(collectively “Defendants”) are corporations doing business in the State of Florida.

Defendants are authorized to write, sell, and issue insurance policies providing

property coverage in Florida. Defendants conducted and transacted business in the

state of Florida through the writing, selling, and issuing of insurance policies, and

the basis of this suit arises out of such conduct.

                          JURISDICTION AND VENUE

      5.     Federal diversity jurisdiction exists pursuant to 28 U.S.C. § 1332.

Plaintiff is a limited liability company with its principal place of business in

Florida. Defendants are both Michigan corporations with their principal place of

business in Michigan. Therefore, complete diversity of citizenship exists. The

amount in controversy, exclusive of interest and costs, exceeds the sum or value of

$75,000.

      6.     Venue in the Northern District of Florida is proper pursuant to 28

U.S.C. § 1391 because Plaintiff is located in this District, a substantial part of the


                                           2
        Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 3 of 18




events or omissions on which the claims asserted herein are based occurred in this

District, and the subject contract was executed in the District.

                              FACTUAL BACKGROUND

         7.     In 2020, Florida experienced an outbreak of severe acute respiratory

syndrome coronavirus 2 (“SARS-CoV-2” or “coronavirus”) and coronavirus

disease 2019 (“COVID-19”). This has resulted in losses to business throughout the

State of Florida and the United States. Many businesses ceased operations or

significantly reduced operations due to the pandemic. Furthermore, orders from

government entities, such as the Governor and County and Municipal

Governments, required closure of many businesses in Florida. As a result, many

businesses have filed insurance claims for coverage for loss of business income

due to the closure of their businesses.

         8.     On March 1, 2020, the Governor of Florida, Ron DeSantis, issued

Executive Order 20-51, directing the State Health Officer and Surgeon General to

declare public health emergency in the State of Florida. 1 The order acknowledged

the presence of the first two confirmed cases of SARS-CoV-2 and COVID-19

within Florida, and that the CDC recommended particular guidelines to slow the

spread of the virus.




1
    https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-51.pdf.
                                              3
     Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 4 of 18




      9.     On March 9, 2020, Governor DeSantis, issued Executive Order 20-52,

expanding his prior declaration of a public health emergency in the State of

Florida.2 The order acknowledged the presence and spread of SARS-CoV-2 and

COVID-19 within Florida, having spread to eight counties, and that the virus posed

a threat to the health and welfare of residents of the entire state of Florida.

      10.    On March 17, 2020, Governor DeSantis, issued Executive Order 20-

68, which added specific restrictions to restaurants in Florida.3 The order restricted

restaurants to 50% capacity, and required that restaurants maintain a minimum of 6

feet between groups of customers and no more than 10 customers in any group.

Additionally, the order required restaurants to screen any employee diagnosed with

COVID-19 or showing symptoms of the disease, and to prohibit them from the

premises.

      11.    On March 20, 2020, Governor DeSantis issued Executive Order 20-

71, which required all restaurants and bars to suspend food service on their

premises.4 The order allowed businesses to continue to operate their kitchens for

the purpose of providing delivery and take-out services.

      12.    On April 1, 2020, Governor DeSantis issued Executive Order 20-91,

also known as the “Safer At Home” order, which ordered the closure of all


2
  https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-52.pdf.
3
  https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-68.pdf.
4
  https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-71.pdf.
                                            4
        Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 5 of 18




businesses that do not provide “essential services.” 5 The order acknowledged the

presence and spread of SARS-CoV-2 and COVID-19 within Florida, and that it

posed a threat to the health and welfare of residents of Florida. The order specified

that all non-essential businesses would be closed for 30 days, subject to extension

of the order by the Governor.

         13.    On or about March 17, 2020, Plaintiff began to restrict on-premises

consistent with the requirements under the Governor’s order.

         14.    On or about March 20, 2020 Plaintiff closed the premises to on-

premise dining, and transitioned their kitchen to allowing carry-out only.

         15.    On-premise dining was prohibited until May 1, 2020, when Governor

DeSantis lifted the restrictions preventing on-premise dining. Other provisions

regarding maximum capacity and social distancing remained in effect.

         16.    Starting in May, Plaintiff began a limited reopening consistent with

the requirements of the executive orders issued by Governor DeSantis

         17.    On or about June 23, 2020, Jane Doe 1 notified the insured that she

had been exposed to an individual who tested positive for SARS-CoV-2. On or

about July 3, 2020, Jane Doe 1, an employee of Plaintiff, was diagnosed with

SARS-CoV-2 and/or COVID-19. Jane Doe 1 had last been physically present on

the insured premises on or about June 21, 20202, thereby exposing the insured


5
    https://www.flgov.com/wp-content/uploads/orders/2020/EO_20-91-compressed.pdf.
                                              5
     Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 6 of 18




premises to particles of SARS-CoV-2. During this time, the employee had access

to the full building, and was likely in most, if not all, rooms within the building,

including the kitchen, dining area, and bathrooms.

      18.    On or about June 29, 2020, John Doe 1 notified the insured that she

had been exposed to an individual who tested positive for SARS-CoV-2. On or

about July 3, 2020, John Doe 1, an employee of Plaintiff, was diagnosed with

SARS-CoV-2 and/or COVID-19. John Doe 1 had last been physically present on

the insured premises on or about June 26, 20202, thereby exposing the insured

premises to particles of SARS-CoV-2. During this time, the employee had access

to the full building, and was likely in most, if not all, rooms within the building,

including the kitchen, dining area, and bathrooms.

      19.    As a result of these positive cases, on or about July 4, 2020, the

insured premises were closed to business due to the presence of coronavirus, and

risk to the company’s customers and employees. A private company was brought

in on or about to sanitize the premises and ensure no further spread of COVID-19

among Plaintiff’s employees or customers.

      20.    Plaintiff remained closed for 9 days, and reopened for business on

July 13, 2020, after management and staff had been tested and confirmed negative

for coronavirus.




                                           6
        Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 7 of 18




         21.     On or about February 14, 2020, Defendants entered into a contract of

insurance with Plaintiff, whereby Plaintiff agreed to make payments to Defendants

in exchange for Defendants’ promise to provide coverage to Plaintiff for covered

losses including, but not limited to, business income losses at its insured premises.

         22.     In return for payment of premiums, Southern-Owners issued Policy

Number 204622-78400865-20 (“the Policy”) 6 for a policy term of February 14,

2020 through February 14, 2021. The policy is a package policy, including

Commercial Property Coverage Commercial General Liability Coverage, and

Liquor Liability Coverage.

         23.     The insured premise is a restaurant located at 1 New Market Street,

Cantonment, FL 32533. The insured premise is open every day for lunch and

dinner, and provides a range of food and beverage options, including alcoholic

beverages.

         24.     The Policy includes a declarations page stating what forms of

coverage are provided under the Policy. The insured premise is covered for

Business Income and Extra Expense and is limited to “Actual Loss Sustained”

during the policy period.

         25.     Plaintiff has what is known as an “all risk policy.” The Policy

specifies in the Building and Personal Property Coverage Form that Southern-


6
    Attached hereto as Exhibit A.
                                             7
     Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 8 of 18




Owners would provide coverage for “direct physical loss of or damage to Covered

Property… caused by or resulting from any Covered Cause of Loss.” The Policy

defines “Covered Cause of Loss” as “risks of direct physical loss unless the loss is

[excluded or limited].”

      26.    The policy does not define the terms “direct”, “physical”, “loss”, or

“damage”.

      27.    The policy includes an endorsement providing coverage for Business

Income and Extra Expense. The endorsement modifies the Building and Personal

Property Coverage Form to add an additional coverage. The endorsement states

that Southern-Owners “will pay for the actual loss of Business Income you sustain

due to the necessary suspension of your ‘operations’ during the ‘period of

restoration’.” The endorsement further states that Southern-Owners “will pay

necessary Extra Expense you incur during the ‘period of restoration’.”

      28.    The “period of restoration” is defined in the policy as the period of

time beginning on the date of “direct physical loss or damage” and ending on the

date the premises were “repaired, rebuilt, or replaced.”

      29.    There is an additional provision within the Business Income and Extra

Expense endorsement that provides coverage for losses due to the action of civil

authority. The endorsement states that Southern-Owners will pay for the actual

loss caused by “action of civil authority that prohibits access to the described


                                          8
        Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 9 of 18




premises… due to direct physical loss of or damage to property, other than at the

described premises… caused by or resulting from any Covered Cause of Loss.”

The term “civil authority” is not defined in the policy.

         30.     Plaintiff faithfully paid policy premiums to Southern-Owners,

specifically to provide Building and Personal Property Coverage and additional

coverages under the policy, including coverage for Business Income and Extra

Expense.

         31.     Plaintiff sustained, and continues to sustain, a loss(es) due to SARS-

CoV-2 and COVID-19 at, in, and / or around Plaintiff’s insured premises described

in the Policy.

         32.     Plaintiff sustained a loss(es) due to the civil authority orders issued by

the Governor of Florida addressing SARS-CoV-2 and the COVID-19 pandemic.

These actions restricted access to the insured premises, resulting in a loss of use of

the insured premises by Plaintiff.

         33.     Plaintiff filed a claim of loss with Defendants on July 30, 2020,

claiming losses due to coronavirus and related government-mandated closures.

Plaintiff provided a recorded statement to Southern-Owners on August 18, 2020.

         34.     On August 26, 2020, Defendants issued a Coverage Position Letter

denying the claim. 7 Southern-Owners stated that there was no direct physical loss


7
    Attached hereto as Exhibit B.
                                              9
     Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 10 of 18




or damage to the insured premises, and asserted that the loss was a result of a

government “seizure or destruction” of the insured property.

       35.    SARS-CoV-2 is a novel form of coronavirus which causes the disease

COVID-19, a potentially lethal disease. It is from the same family of viruses as the

virus which was behind the SARS outbreak in 2003.8

       36.    As a virus, SARS-CoV-2 is a physical substance, and can be present

both inside and outside the human body in viral fluid particles. Although it is not

visible to the naked eye, the virus particle does have a measurable size and mass. 9

       37.    SARS-CoV-2 can and does remain capable of being transmitted and

active on inert physical surfaces for a period of time. Studies have established that

the virus particles can remain on certain surfaces for days, and even weeks, while

remaining contagious. 10

       38.    SARS-CoV-2 can and does remain capable of being transmitted and

active on floors, walls, desks, tables, chairs, utensils, and clothing. The materials

are present in virtually all workplaces, including restaurants like Plaintiff’s.

       39.    SARS-CoV-2 can be transmitted by way of human contact with

surfaces on which SARS-CoV-2 is physically present.11 SARS-CoV-2 has been



8
  https://www.thelancet.com/journals/laninf/article/PIIS1473-3099(20)30484-9/fulltext.
9
  https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(20)30323-4/fulltext.
10
    https://www.nih.gov/news-events/nih-research-matters/study-suggests-new-coronavirus-may-
   remain-surfaces-days; https://www.bbc.com/news/health-54500673.
11
    https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html.
                                             10
        Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 11 of 18




transmitted by way of human contact with surfaces and items of physical property

located in the State of Florida, including in Escambia County.

         40.    SARS-CoV-2 can be transmitted by human to human contact and

interaction at premises in Florida, including restaurants.12 Studies have established

that virus particles can be transmitted by direct human contact as well as by

inhalation of virus particles expelled from the lungs of infected individuals. 13

SARS-CoV-2 has been transmitted by human to human contact and interaction at

premises in the State of Florida, including Escambia County.

         41.    The presence of any SARS-CoV-2 particle renders items of physical

property or premises unsafe. The presence of any SARS-CoV-2 particle on

physical property impairs its value, usefulness and/or normal function.

         42.    The presence of any SARS-CoV-2 particle causes direct physical

harm to property, direct physical loss of property, and direct physical damage to

property.

         43.    The presence of any SARS-CoV-2 at premises renders the premises

unsafe, thereby impairing the premises’ value, usefulness and/or normal function.

         44.    The presence of people infected with or carrying SARS-CoV-2

particles renders physical property in their vicinity unsafe and unusable, resulting

in direct physical loss to that property.

12
     https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html.
13
     https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-brief-sars-cov-2.html.
                                               11
     Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 12 of 18




       45.     The presence of people infected with or carrying SARS-CoV-2

particles at premises renders the premises, including property located at that

premises, unsafe, resulting in direct physical loss to the premises and property.

       46.     When SARS-CoV-2 enters the body, it can reproduce rapidly,

especially in the lungs, leading to the infected developing COVID-19. COVID-19

is characterized by numerous serious complications, including pneumonia,

respiratory failure, multiple organ failure, heart arrhythmia, cardiomyopathy, acute

kidney injury, and additional secondary viral or bacterial infections due to the

weakened immune system. 14

       47.     To date, the Centers for Disease Control and Prevention (“CDC”) has

identified over 13,000 confirmed cases of SARS-CoV-2 and over 250 deaths due

to COVID-19 in Escambia County, Florida, and over 750,000 cases and over

16,000 deaths statewide. 15

       48.     The CDC has published guidance for all public spaces and business

prior to reopening after SARS-CoV-2 and COVID-19. The CDC guidance focused

“on cleaning and disinfecting public spaces, workplaces, businesses, schools, and

[homes].” 16




14
   https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30558-4/fulltext.
15
   https://covid.cdc.gov/covid-data-tracker/index.html#county-map.
16
   https://www.cdc.gov/coronavirus/2019-ncov/community/reopen-guidance.html.
                                              12
    Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 13 of 18




      49.     The Insurance Services Office, Inc. (“ISO”) is a company that

provides advice and consultation to the insurance industry. This includes drafting

of standard insurance forms, such as coverage forms, endorsements, and

exclusions. The Policy utilizes, in part, policy forms and language published by

ISO, as reflected by the ISO copyright designation at the bottom of numerous

pages of the Policy.

      50.     Prior to the effective date of the Policy, ISO published and made

available for use a standard virus exclusion form. Defendants did not include the

ISO standard virus exclusion form in the policy. The Policy includes no exclusion

that references the word virus, nor does it mention the word virus at any point in

the Policy.

      51.     Defendants were aware of the existence of forms that could have

excluded viruses from coverage and declined to include them in the Policy.

      52.     The term “Civil Authority” is not defined in the Policy, either in the

Building and Personal Property Coverage Form or the Business Income and Extra

Expense endorsement.

      53.     The State of Florida is a civil authority as contemplated by the Policy.

      54.     Plaintiff did not qualify as an essential business under Governor

DeSantis’ Executive Order 20-91.




                                          13
    Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 14 of 18




      55.   The State of Florida has issued authoritative orders governing

Floridians and Florida businesses, including Plaintiff, in response to SARS-CoV-2

and the COVID-19 pandemic, which required Plaintiff to cease and/or significantly

reduce operations at the insured premises described in the Policy.

      56.   SARS-CoV-2 and the COVID-19 pandemic are physically impacting

public and private property in Florida and throughout the country.

      57.   SARS-CoV-2 and the COVID-19 pandemic have caused and continue

to cause direct physical loss and damage to property.

      58.   People in Florida, including within Escambia, have been diagnosed

with COVID-19. Furthermore, there are people in Florida, including within

Escambia County, who have been infected with SARS-CoV-2 and developed the

COVID-19 disease, but who have not been diagnosed.

      59.   People in Florida and Escambia County have SARS-CoV-2 particles

on or about their person and personal property.

      60.   Properties and premises throughout Florida contain the presence of

SARS-CoV-2 particles on surfaces and items of property.

      61.   SARS-CoV-2 particles have been physically present at Plaintiff’s

premises described in the Policy during the Policy period.




                                        14
     Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 15 of 18




      62.    Individuals carrying SARS-CoV-2 particles in, on, or about their

person have been present at Plaintiff’s premises described in the Policy during the

Policy period.

      63.    Airborne SARS-CoV-2 particles have been physically present at

Plaintiff’s premises described in the Policy during the Policy period.

      64.    Plaintiff has sustained direct physical loss and damage to items of

property located at its premises and direct physical loss and amage to its premises

described by the Policy as a result of the presence of SARS-CoV-2, COVID-19,

and / or the COVID-19 pandemic.

                  COUNT I: DECLARATORY JUDGEMENT

      65.    Plaintiff incorporates by reference, as if fully set forth herein, the facts

set forth in paragraphs 1–60 above.

      66.    The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in

“a case of actual controversy within its jurisdiction . . . any court of the United

States . . . may declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought.” 28

U.S.C. § 2201(a).

      67.    The Policy is an insurance contract under which Defendants were paid

premiums in exchange for their promise to pay Plaintiff’s losses for claims covered




                                          15
     Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 16 of 18




by the Policy, such as business losses incurred as a result a covered loss, including

losses cause by the loss of use of the premises due to the presence of the virus.

      68.      Plaintiff has complied with all applicable provisions of the Policies,

including payment of the premiums in exchange for coverage under the Policies.

      69.      Defendants have refused to reimburse Plaintiffs for any losses

incurred by Plaintiff in connection with the loss of use of the property due to the

presence of the virus.

      70.      Defendants have refused to reimburse Plaintiffs for any losses

incurred by Plaintiff in connection with the loss of use of the premises due to

orders by civil authority.

      71.      An actual controversy has arisen between Plaintiff and the Defendant

as to the rights, duties, responsibilities and obligations of the parties under the

Policy in that Plaintiff contends and, on information and belief, the Defendants

dispute and deny that:

            a. The coronavirus creates any direct physical damage or loss as defined

               under the policy;

            b. The Policy provides coverage to Plaintiff for any current and future

               civil authority closures due to physical loss or damage directly or

               indirectly from the Coronavirus under the Civil Authority coverage

               parameters;


                                           16
    Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 17 of 18




            c. The Policy provides business income and extra expense coverage in

               the event that Coronavirus has directly or indirectly caused a loss or

               damage at the insured premises or immediate area of the Insured

               Property; and

            d. Resolution of the duties, responsibilities and obligation of the parties

               is necessary as no adequate remedy at law exists and a declaration of

               the Court is needed to resolve the dispute and controversy.

      72.      Plaintiff seeks Declaratory Judgment as to whether the presence of

SARS-CoV-2 on the insured premises constitutes a “physical loss of or damage to”

the insured property.

      73.      Plaintiff seeks Declaratory Judgment as to whether losses due to

SARS-CoV-2 and/or COVID-19 constitute a covered loss under the Business and

Personal Property Coverage Form in the Policy.

      74.      Plaintiff seeks Declaratory Judgment as to whether Plaintiff is entitled

to coverage under the Business Income and Extra Expense form in the Policy.

      75.      Plaintiff seeks Declaratory Judgment as to whether Plaintiff is entitled

to coverage under the civil authority provisions in the Policy.

      76.      Plaintiff does not seek any determination of whether SARS-CoV-2

was physically present in or at the insured premises, amount of damages, or any

other remedy other than declaratory relief.


                                            17
    Case 3:21-cv-00178-MCR-EMT Document 1 Filed 01/28/21 Page 18 of 18




      WHEREFORE, Plaintiff TL Goodson LLC respectfully requests this court

render Declaratory Judgment for the Plaintiff that the Policy provides coverage for

Plaintiff’s business losses under the Policy’s Business Income and Extra Expense

endorsement, and ORDER Defendants to provide coverage and proceed to

adjustment of the value of the claim.



                                         /s/ Wesley A. Bowden
                                         WESLEY A. BOWDEN, Esq.
                                         Florida Bar No.: 64217
                                         T. ALEXANDER TAYLOR, Esq.
                                         Florida Bar No.: 0125308
                                         LEVIN PAPANTONIO RAFFERTY
                                         PROCTOR, BUCHANAN, O’BRIEN,
                                         BARR & MOUGEY, P.A
                                         316 S. Baylen Street, Suite 600
                                         Pensacola, FL 32502
                                         Attorney for Plaintiff




                                        18
